Name: 2002/770/EC: Commission Decision of 2 October 2002 amending Decision 2001/699/EC and repealing Decision 2002/250/EC to revoke the protective measures with regard to the fishery and aquaculture products imported from Vietnam (Text with EEA relevance) (notified under document number C(2002) 3607)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries; NA;  health;  Asia and Oceania;  agricultural policy;  trade
 Date Published: 2002-10-03

 Avis juridique important|32002D07702002/770/EC: Commission Decision of 2 October 2002 amending Decision 2001/699/EC and repealing Decision 2002/250/EC to revoke the protective measures with regard to the fishery and aquaculture products imported from Vietnam (Text with EEA relevance) (notified under document number C(2002) 3607) Official Journal L 265 , 03/10/2002 P. 0016 - 0017Commission Decisionof 2 October 2002amending Decision 2001/699/EC and repealing Decision 2002/250/EC to revoke the protective measures with regard to the fishery and aquaculture products imported from Vietnam(notified under document number C(2002) 3607)(Text with EEA relevance)(2002/770/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety(1), and in particular Article 53(1) thereof,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(2), and in particular Article 22(1) thereof,Whereas:(1) Commission Decision 2001/699/EC of 19 September 2001 concerning certain protective measures with regard to certain fishery and aquaculture products intended for human consumption and originating in China and Vietnam(3), and Commission Decision 2002/250/EC of 27 March 2002 concerning the extension of the protective measures provided by Decision 2001/699/EC, with regard to fishery and aquaculture products imported from Vietnam(4), were adopted because of the presence of chloramphenicol and nitrofurans in fishery and aquaculture products imported from Vietnam.(2) Decisions 2001/699/EC and 2002/250/EC provide that they will be reviewed on the basis of the guarantees provided by the Vietnamese competent authorities and on the basis of the results of the test carried out by Member States.(3) The Vietnamese competent authority has provided the appropriate guarantees, and the results of the checks carried out by Member States in shrimps imported from Vietnam have been favourable.(4) Decision 2001/699/EC should, therefore, be amended accordingly and Decision 2002/250/EC should be repealed.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 2001/699/EC is amended as follows:1. in the title the words "and Vietnam" are deleted;2. in Article 1 the words "and Vietnam" are deleted;3. in Article 2(1) the words "and Vietnam" are deleted;4. in Article 6 the words "and Vietnamese" are deleted.Article 2Decision 2002/250/EC is repealed.Article 3This Decision shall apply from 6 October 2002.Article 4This Decision is addressed to the Member States.Done at Brussels, 2 October 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 31, 1.2.2002, p. 1.(2) OJ L 24, 30.1.1998, p. 9.(3) OJ L 251, 20.9.2001, p. 11.(4) OJ L 84, 28.3.2002, p. 75.